Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered November 22, 2005 in a proceeding pursuant to Family Court Act article 3. The order, insofar as appealed from, adjudged that respondent is a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating him to be a juvenile delinquent based on findings that he committed acts that, if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fifth degree (Penal Law § 165.40) and obstructing governmental administration in the second degree (§ 195.05). Respondent failed to preserve for our review his contentions that the evidence is legally insufficient to support those findings (see Matter of Wanji W., 305 AD2d 690, 691 [2003]) and that reversal is required because the stolen camera was improperly returned to the complainant in violation of Penal Law § 450.10 (see People v Watkins, 239 AD2d 448 [1997], lv denied 91 NY2d 837 [1997]; People v Grimes [Denise], 234 AD2d 989 [1996], lv denied 89 *1136NY2d 985 [1997]). In any event, those contentions are lacking in merit. Present—Hurlbutt, J.E, Martoche, Centra, Fahey and Green, JJ.